


Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 12,
2013, among MERITAGE HOMES CORPORATION, a Maryland corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as a Lender (“JPM”), CITIBANK, NATIONAL ASSOCIATION,
as a Lender (“Citi”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender (“DB”),
and BANK OF AMERICA, N.A., as a Lender (“BOA”, and together with JPM, Citi, DB
and any other party who becomes a Lender to the Credit Agreement (as defined
below) after the date hereof pursuant to Section 10.6 of the Credit Agreement,
collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
on behalf of the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”), and as Swingline Lender
and as Issuing Lender, and J.P. MORGAN SECURITIES LLC and CITIBANK N.A., as
Joint Lead Bookrunners and Joint Lead Arrangers.
RECITALS:
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement, dated as of July 24, 2012 (as amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”; and,
except as otherwise herein expressly provided, all capitalized terms used herein
shall have the meaning assigned to such terms in the Credit Agreement), which
Credit Agreement provides, among other things, for loans and other extensions of
credit to be made by the Lenders to the Borrower in an aggregate amount of up to
$125,000,000.
B.    The Borrower, the Administrative Agent and the Lenders desire to, among
other things, extend the Termination Date and modify the accordion feature to
allow for an increase in Total Commitments of up to $200,000,000.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendment of Credit Agreement. Effective as of the Effective Date (as
hereinafter defined), the Credit Agreement is hereby amended as follows:
(a)    The definition of “Borrowing Base” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Borrowing Base”: as of any date, an amount calculated as follows:
(a)    100% of Unrestricted Cash to the extent it exceeds the Required
Liquidity; plus
(b)    100% of the amount of Escrow Proceeds Receivable; plus




--------------------------------------------------------------------------------




(c)    90% of the book value of Units Under Contract; plus
(d)    85% of the book value of Units Under Construction; plus
(e)    subject to the limitations set forth below, 85% of the book value of
Speculative Units (other than Model Units); plus
(f)    subject to the limitations set forth below, 85% of the book value of
Model Units; plus
(g)    65% of the book value of Finished Lots; plus
(h)    65% of the book value of Lots Under Development; plus
(i)    subject to the limitation set forth below, 50% of the book value of
Entitled Land that is not included in the Borrowing Base clauses (a) through
(h).
Notwithstanding the foregoing:
(i) the advance rate for Speculative Units (other than Model Units) shall
decrease to (A) 60% for any Unit that has been a Speculative Unit for more than
360 days, but less than 540 days and (B) 0% for any Unit that has been a
Speculative Unit for 540 days or more;
(ii) the advance rate for Model Units shall decrease to 0% for any Unit that has
been a Model Unit for more than 180 days following the sale of the last
production Unit in the applicable project relating to such Model Unit; and
(iii) the Borrowing Base shall not include any amount under clause (i) under the
Borrowing Base to the extent that such amount exceeds 25% of the total Borrowing
Base.
(b)    The definition of “L/C Commitment” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“L/C Commitment”: $75,000,000; provided, however, that the L/C Commitment
automatically shall be increased by an amount equal to sixty percent (60%) of
each dollar increase by which the Total Commitments have been increased in
accordance with Section 2.21.
(c)    The definition of “Termination Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Termination Date”: July 24, 2016, subject, however, to earlier termination of
the Total Commitment pursuant of the terms of this Agreement.

2



--------------------------------------------------------------------------------




(d)    The definition of “Unrestricted Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Unrestricted Subsidiary”: (i) any Financial Services Subsidiary, (ii) any
Designated Subsidiary, and (iii) a Subsidiary designated by the Borrower
(evidenced by resolutions of the Board of Directors of the Borrower, delivered
to the Administrative Agent certifying compliance with this definition) as a
Subsidiary resulting from any investment (including any guarantee of
Indebtedness) made by the Borrower or any other Loan Party in Joint Ventures
engaged in homebuilding, land acquisition or land development businesses and
businesses that are reasonably related thereto or reasonable extensions thereof
with unaffiliated third parties; provided that the aggregate amount of
investments in all Designated Subsidiaries (excluding Financial Services
Subsidiaries) shall not exceed $15 million (with the amount of each investment
being calculated based upon the amount of investments made on or after the date
such joint venture becomes a Subsidiary); provided, further, that if the
Borrower subsequently designates a Subsidiary, which previously had been
designated an Unrestricted Subsidiary, to be a Guarantor (evidenced by
resolutions of the Board of Directors of the Borrower, delivered to the
Administrative Agent certifying compliance with this definition) and causes such
Subsidiary to comply with Section 6.7, then the amount of any investments in
such Unrestricted Subsidiary made on or after the date such joint venture became
a Subsidiary shall be credited against the $15 million basket set forth in this
definition (up to a maximum amount of $15 million).
(e)    Section 2.21 of the Credit Agreement is hereby amended to replace the
numbers “$25,000,000” and “$150,000,000” where they appear with the numbers
“$75,000,000” and “$200,000,000”, respectively.
(f)    The words “paragraph (e) above” in the second line of the text following
Section 8(k) of the Credit Agreement are hereby amended and replaced with the
words “paragraph (f) above”.
Section 2.    Effective Date. Subject to the satisfaction of the conditions set
forth in Section 4 hereof, this Amendment shall be effective as of the date of
this Amendment (the “Effective Date”).
Section 3.    Representations. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders, as follows:
(a)    Each of the representations and warranties contained in the Credit
Agreement, as amended by this Amendment, or any of the other Loan Documents, is
true and correct in all material respects on and as of the date hereof except if
any such representation or warranty was made as of a specific date, then the
same shall have been true and correct in all material respects as of such
specific date;

3



--------------------------------------------------------------------------------




(b)    As of the date hereof and immediately after giving effect to this
Amendment and the actions contemplated hereby, no Default or Event of Default
has occurred and is continuing;
(c)    Borrower has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Amendment; the execution,
delivery and performance of this Amendment has been duly authorized by all
necessary corporate action on the part of Borrower; and this Amendment has been
duly and validly executed and delivered by Borrower and constitutes the legal,
valid and binding obligation of Borrower, enforceable in accordance with its
respective terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and
(d)    This Amendment (i) does not require any consent or approval of,
registration or filing with, or any other action by, any governmental authority,
except for such as have been obtained or made and are in full force and effect,
(ii) will not violate any applicable law or regulation, the certificate of
incorporation or by-laws of Borrower, or any order of any governmental authority
and (iii) will not violate or result in a default under any Contractual
Obligation of Borrower.
Section 4.    Conditions to the Effectiveness of this Agreement. It shall be a
condition precedent to the effectiveness of this Amendment that each of the
following conditions are satisfied:
(a)    the parties hereto shall have executed and delivered counterparts of this
Amendment to the Administrative Agent;
(b)    each Guarantor shall have executed and delivered a Reaffirmation of
Guarantee Agreement, in the form of the Reaffirmation of Guarantee Agreement
attached hereto as Exhibit A;
(c)    the Administrative Agent shall have received such opinions as
Administrative Agent may require concerning the due authorization, execution,
delivery and enforceability of this Amendment and any other amendments,
modifications and supplements to the Loan Documents entered into in connection
herewith;
(d)    no Default or Event of Default shall exist as of the Effective Date;
(e)    Borrower shall have delivered to the Administrative Agent a duly executed
Compliance Certificate and a Borrowing Base Certificate, each for the period
ending March 31, 2013;
(f)    Borrower shall have paid to the Administrative Agent (on behalf of the
Lenders) an extension fee equal to 0.3333% of the aggregate Commitments; and
(g)    Borrower shall have paid to the Administrative Agent all of the
Administrative Agent’s reasonable out of pocket costs and expenses, including
legal fees, incurred in connection with this Amendment.

4



--------------------------------------------------------------------------------




Section 5.    Reaffirmation and Ratification. Borrower hereby: (a) reaffirms,
ratifies, confirms, and acknowledges its obligations under the Loan Documents
and agrees to continue to be bound thereby and perform thereunder; (b) agrees
and acknowledges that all such Loan Documents and all of Borrower’s obligations
thereunder are and remain in full force and effect and, except as expressly
provided herein, have not been modified; and (c) acknowledges and agrees that to
its knowledge it has no defenses, offsets or counterclaims of any kind or nature
whatsoever to its obligations under the Loan Documents.
Section 6.    Miscellaneous.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    Amendments, Etc. The terms of this Amendment may be waived, modified and
amended only by an instrument in writing duly executed by Borrower and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Credit Agreement). Any such waiver, modification or amendment shall be binding
upon Borrower, the Administrative Agent and each Lender (including the Swingline
Lender and Issuing Lender).
(c)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower, the
Administrative Agent and the Lenders (including the Swingline Lender and Issuing
Lender).
(d)    Captions. The captions and section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
(e)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed signature page of this Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
(f)    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
[Signature pages follow]



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


MERITAGE HOMES CORPORATION, as Borrower


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer











[Signatures continue on the next page.]

    
    S-1

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender, Swingline
Lender and as a Lender
/s/
Mohammed Hasan
By:
Mohammed Hasan
Title:
Vice President







[Signatures continue on the next page.]

    
    S-2

--------------------------------------------------------------------------------




CITIBANK, NATIONAL ASSOCIATION, as a Lender
/s/
John C. Rowland
By:
John C. Rowland
Title:
Vice President









[Signatures continue on the next page.]

    
    S-3

--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
/s/
Michael Getz
By:
Michael Getz
Title:
Vice President







/s/
Marcus M. Tarkington
By:
Marcus M. Tarkington
Title:
Director

 




[Signatures continue on the next page.]

    
    S-4

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
/s/
Ann Superfisky
By:
Ann Superfisky
Title:
Vice President










    S-5

--------------------------------------------------------------------------------






REAFFIRMATION OF GUARANTEE AGREEMENT
As consideration for the agreements and covenants contained in the within
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the undersigned
(“Guarantor”), as a guarantor under that certain Guarantee Agreement, dated as
of July 24, 2012 (the “Guarantee”), delivered to the Administrative Agent in
connection with the extension of credit made by the Lenders pursuant to the
Credit Agreement referred to above, hereby acknowledges, covenants and agrees as
follows:
1.    By the execution hereof, such Guarantor hereby consents to the within
Amendment and all the modifications to the Loan Documents contemplated in
connection therewith.
2.    References to the Guarantee Agreement in any or all of the Loan Documents
shall be deemed to include references to the Guarantee Agreement as reaffirmed
and ratified by this Reaffirmation of Guarantee Agreement.
3.    Such Guarantor reaffirms that the Guarantee Agreement remains unchanged
and in full force and effect.
4.    Such Guarantor reaffirms all of its respective obligations contained in
the Guarantee Agreement, which shall remain in full force and effect for all the
obligations of such Guarantor now or hereafter owing to Administrative Agent (on
behalf of the Lenders) pursuant to the terms and conditions of the Guarantee
Agreement and acknowledges, agrees, represents and warrants that no agreements
exist with respect to the Guarantee Agreement or with respect to the obligations
of the Guarantor thereunder except those specifically set forth in this
Reaffirmation of Guarantee Agreement.
5.    As of the date hereof and immediately after giving effect to this
Amendment and the actions contemplated thereby, each of the representations and
warranties of such Guarantor contained in the Guarantee Agreement, as amended by
this Amendment, are true and correct in all material respects.
6.    Such Guarantor acknowledges and agrees that it has entered into and
delivered this Reaffirmation of Guarantee Agreement of Guarantor’s own free
will, voluntarily and without coercion or duress of any kind, and has been
represented in connection herewith by counsel of its choice and is fully aware
of the terms contained in this Reaffirmation of Guarantee Agreement.
[Signature page follows.]





1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has caused this Reaffirmation of Guarantee to
be duly executed and delivered as of this June 12, 2013.


GUARANTORS:






MERITAGE PASEO CROSSING, LLC


By:
Meritage Homes of Arizona, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary

    




MERITAGE PASEO CONSTRUCTION, LLC


By:
Meritage Homes Construction, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF ARIZONA, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary
















2



--------------------------------------------------------------------------------




MERITAGE HOMES CONSTRUCTION, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF TEXAS HOLDING, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF CALIFORNIA, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary




















































3



--------------------------------------------------------------------------------




MERITAGE HOMES OF TEXAS JOINT VENTURE
HOLDING COMPANY, LLC


By:
Meritage Homes of Texas, LLC

Its:
Sole Member



By:
Meritage Homes of Texas Holding, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOLDINGS, L.L.C.


By:
Meritage Homes of Texas Holding, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF NEVADA, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary


































4



--------------------------------------------------------------------------------




MTH-CAVALIER, LLC


By:
Meritage Homes Construction, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary





MTH GOLF, LLC


By:
Meritage Homes Construction, Inc.

Its:
Sole Member



/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF COLORADO, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary

    



5



--------------------------------------------------------------------------------




MERITAGE HOMES OF FLORIDA, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary

    




CALIFORNIA URBAN HOMES, LLC


By:
Meritage Homes of California, Inc.

Its:    Sole Member and Manager


    
/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF TEXAS, LLC


By:
Meritage Homes of Texas Holding, Inc.

Its:    Sole Member


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary



 


    

6



--------------------------------------------------------------------------------




MERITAGE HOMES OPERATING COMPANY, LLC


By:    Meritage Holdings, L.L.C.
Its:    Manager
    
By:    Meritage Homes of Texas Holding, Inc.
Its:    Sole Member


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







WW PROJECT SELLER, LLC


By:    Meritage Paseo Crossing, LLC
Its:    Sole Member
    
By:    Meritage Homes of Arizona, Inc.
Its:    Sole Member


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF THE CAROLINAS, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







    

7



--------------------------------------------------------------------------------




CAREFREE TITLE AGENCY, INC.


/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary

 


M&M FORT MYERS HOLDINGS, LLC
By:    Meritage Paseo Crossing, LLC
Its:    Sole Member and Manager


By:    Meritage Homes of Arizona, Inc.
Its:    Sole Member




/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary







MERITAGE HOMES OF FLORIDA REALTY LLC, a Florida limited liability company
By:    Meritage Homes of Florida, Inc.
Its:    Sole Member and Manager




/s/
Larry W. Seay
By:
Larry W. Seay
Title:
Executive Vice President and Chief Financial Officer and Assistant Secretary










8

